DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/25/2022 is acknowledged.
Claims 27-28,31,33-37,40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Techno (JP 2007306895 A, provided by applicant in IDS 06/09/2020) in view of Luo (CN 1242667 C, provided by applicant in IDS 06/09/2020).
Regarding claim 1: Techno teaches a hydroponic system, comprising: a grow assembly including: a body (21) with at least one aperture (openings for pots, Fig. 1); a fluid table (5) disposed underneath; a fluid reservoir (8,11); and a fluid riser (6) in fluid communication with the fluid reservoir and the fluid table (Fig. 1).
Techno fails to teach a porous layer.
However, Luo teaches a porous layer (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system as disclosed by Techno with the porous layer as taught by Luo so as to allow nutrient solution to drip to the roots, in order to effectively feed the plant life. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Techno teaches wherein: the fluid reservoir (8,11) is disposed underneath the fluid table (5, Fig. 1); the body (21) is in the form of a tray assembly (Fig. 2).
Modified Techno fails to teach a removable upper tray comprising a first plurality of apertures; and a lower tray comprising a second plurality of apertures; wherein a porous layer is disposed between the removable upper tray and the lower tray; and wherein the fluid table is disposed underneath the lower tray.
However, Luo teaches a removable upper tray (3) comprising a first plurality of apertures (32); and a lower tray (2) comprising a second plurality of apertures (23); wherein a porous layer (21) is disposed between the removable upper tray and the lower tray (between bottom of 2 and bottom of 3, Fig. 3); and wherein the fluid table is disposed underneath the lower tray (base of 1, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system as disclosed by modified Techno with the upper and lower tray as taught by Luo so as to allow for seed and nutrients to be provided in the tray assemblies, allowing for the cultivation of plant life. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Techno and Luo as applied to claim 2 above, and further in view of Blackmore (US 20160037735 A1).
Regarding claim 4: the modified reference teaches the limitations of claim 2 as shown above.
Modified Techno teaches the first plurality of apertures (as modified by Luo 32) of the removable upper tray (as modified by Luo 3), the porous layer (as modified by Luo 21), the lower tray (as modified by Luo 2) of the grow assembly has a first length in a first dimension and a second length in a second dimension perpendicular to the first dimension (seen in Luo, Fig. 1) and a support in the form of a plurality of support legs (17). 
Modified Techno fails to teach sloping tessellated edges configured to guide seeds, first length in a first dimension and a second length, shorter than the first length, in a second dimension perpendicular to the first dimension.
However, Blackmore teaches sloping tessellated edges (para 65, “For example, when the tray 502 is on a slope such that one end (e.g. end 542) is positioned higher than an opposite end (e.g. end 546), the ridges 530 can retain water up to the level of the ridges 530 and permit water above the ridges to flow downhill to an adjacent one of the growing cells 506 in the row.”) configured to guide seeds (as this limitation is configured to, the sloping of the edges would naturally result in the seeds being guided), and a first length in a first dimension (length of 502, Fig. 17) and a second length, shorter than the first length, in a second dimension perpendicular to the first dimension (width of 502, Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower tray as disclosed by modified Techno with the sloping body as taught by Blackmore so as to allow for seeds and nutrients to be guided along the length of the body, allowing for easier cultivation of plants and recirculation of water.
Claims 7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Techno, Luo, and Blackmore as applied to claim 4 above, and further in view of Bemben (US 6907693 B1).
Regarding claim 7: the modified reference teaches the limitations of claim 4 as shown above.
Modified Techno teaches wherein the grow assembly is configured to: rest on the fluid table (5) when positioned in a first orientation corresponding to the second length extending substantially perpendicular to a direction of flow of a nutrient fluid across the fluid table (as modified by Blackmore, Fig. 17); and rest on the plurality of support legs (17), a predetermined distance above the fluid table (distance between 21 and 5, Fig. 1), when positioned in a second orientation corresponding to the first length extending substantially perpendicular to the direction of flow of the nutrient fluid across the fluid table (this limitation is met by adjusting the orientation so that the first length is perpendicular); wherein the fluid reservoir (8,11).
Modified Techno fails to teach the plurality of support legs are configured to fold substantially flat beneath the grow assembly; each of the plurality of support legs comprises: a first portion; and a second portion coupled to the first portion by a hinge. 
However, Bemben teaches the plurality of support legs (42) are configured to fold substantially flat beneath the grow assembly; comprises: a first portion (42); and a second portion (40) coupled to the first portion by a hinge (Col 3 lines 6-10, “Alternative embodiments of the gardening station will be readily apparent to those skilled in the art wherein, for example, the legs 42 are hingedly connected to the horizontal members 40 so that the legs 42 can be folded for shipment or storage of the gardening station 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the support as disclosed by modified Techno with the folding legs as taught by Bemben so as to allow for easier storage and transportation of the hydroponic system.
The combination of references results in when at least partially filled with nutrient fluid (Fig. 1 of Techno), physically contacts at least one of the first portion (17), the second portion (18) and the hinge (the legs modified to have the hinge of Bemben), thereby preventing the plurality of support legs from collapsing (the modified hinge legs will contact the water reservoirs when hinging inward, the solid reservoirs filled with water will inhibit those legs from bending inward, Applicant does not claim that it’s a flexible reservoir that allows for the legs to fold when the reservoir is not partially filled, only that it prevents collapsing).
Regarding claim 10: the modified reference teaches the limitations of claim 7 as shown above.
Modified Techno teaches wherein each of the plurality of support legs (17) comprises: a first portion (17) configured to support the grow assembly when the grow assembly is positioned in one of two perpendicular orientations (Fig. 1); and a second portion (as modified by Bemben 40) configured to support the fluid table (5, Fig. 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Techno, Luo, Blackmore, and Bemben as applied to claim 10 above, and further in view of Carney (US 20090107043 A1).
Regarding claim 11: the modified reference teaches the limitations of claim 10 as shown above.
Modified Techno teaches wherein: each respective support leg (17) of the plurality of support legs comprises one of a groove or a ridge (29) configured to support a respective edge of the fluid table (5, 29 is able to support an edge of 5 during maintenance); a support element (18) configured to support the fluid table (5) and prevent the plurality of support legs (17) from folding inward when supported by the groove or the ridge (29); the support element extends between, and perpendicular to, the plurality of support legs.
Modified Techno fails to teach wherein the fluid reservoir comprises a waterproof liner.
However, Carney teaches the fluid reservoir (209,211) comprises a waterproof liner (203, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reservoir as disclosed by modified Techno with the liner as taught by Carney so as to minimize the amount of evaporative losses in the hydroponic system. 
Modified Techno discloses the claimed invention except for the plurality of support legs and the fluid table comprise polypropylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date to the plurality of support legs and the fluid table comprise polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. So as to allow for the hydroponic system to be relatively lightweight, allowing for easier storage and transportation. 
Allowable Subject Matter
Claims 16,19, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art cited but not relied upon are in the relevant field of hydroponics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619